Waterman, J. In this cause motion, is made to dismiss the appeal, it being from an order appointing a receiver, and not a final order in the cause. It is not claimed that this appeal was taken in accordance with the provisions of the act permitting appeals from orders appointing, receivers, and therefore the only question presented to this court is, is the order appealed from final. It is manifest from an examination of the record that this is not a final order. Everything therein directed, as well as everything therein, as counsel urge, “ found,” may be set aside at any time. ¡Neither the court nor parties are concluded by any conclusion the court may, as therein expressed, have come to, or order it may have so made. Farson v. Gorham, 117 Ill. 137; Coates v. Cunningham, 80 Ill. 467. Appeal dismiisid.